 

CPI AEROSTRUCTURES, INC. 8-K [cvu-8k_082420.htm]

 

Exhibit 10.1

 

SIXTH AMENDMENT AND WAIVER

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SIXTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) entered into as of August 24, 2020 by and among CPI AEROSTRUCTURES,
INC. (the “Borrower”), BANKUNITED, N.A., a national banking association, as Sole
Arranger, Agent and a Lender, BNB BANK, a New York banking corporation, as a
Lender (“BNB”), and the other financial institutions from time to time parties
thereto as lenders (collectively, the “Lender”), and BANKUNITED, N.A., a
national banking association, as administrative agent and collateral agent for
the Lender thereunder (in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively and each an “Agent”).

 

WHEREAS, the Borrower, the Agent and each Lender are parties to that Amended and
Restated Credit Agreement dated as of March 24, 2016, as amended by that First
Amendment and Waiver to Amended and Restated Credit Agreement dated as of May 9,
2016, as further amended by that Second Amendment to Amended and Restated Credit
Agreement dated as of July 13, 2017, as further amended by that Third Amendment
and Waiver to Amended and Restated Credit Agreement dated as of August 15, 2018,
as further amended by that Fourth Amendment dated as of December 20, 2018, and
as further amended by that Fifth Amendment to Amended and Restated Credit
Agreement dated as of June 25, 2019 as same may be hereafter amended and
modified (collectively, the “Agreement”); and

 

WHEREAS, due to certain non-compliance with respect to ASC Topic 606 for
percentage of completion accounting, Borrower is required to restate its
financial statements as of the end of each fiscal quarter for the 2018 and 2019
fiscal years (the “Restatement”);

 

WHEREAS, the Borrower has requested that the Agent and each Lender (i) amend
certain provisions of the Agreement, and (ii) waive certain covenant
non-compliance under the Agreement caused by, inter alia, the Restatement; and

 

WHEREAS, the Agent and each Lender are willing to accede to such request to (i)
amend certain provisions of the Agreement, and (ii) subject to the limitations
herein, waive certain covenant non-compliance under the Agreement, subject to
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 

1.            All capitalized terms used herein, unless otherwise defined
herein, have the same meanings provided therefor in the Agreement. This
Amendment and the Notes executed in the connection herewith constitute Loan
Documents.



 



 

 

 

2.            Subject to the terms and conditions hereof, the Agreement is
hereby amended as follows: 

 

(a)       Section 1.1 of the Agreement (Defined Terms) is amended by deleting
the following definitions and substituting the following therefor:

 

“Aggregate Revolving Credit Maximum Amount”: shall mean the principal amount of
up to $24,000,000.00.

 

“Applicable Margin”: means, from time to time with respect to Revolving Credit
Loans and Term Loans and the fees payable under Section 3.5(a), the following
percentages per annum:

 

Eurodollar Rate Margin Base Rate Margin Commitment Fee 3.25% 0.75% 0.50%

 

“Closing Date”: the first date that all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 10.1, or, in the case of the
Term Loan, the 2020 Effective Date.

 

“EBITDA”: means:

 

(I)         for the fiscal periods ended 6/30/16, 9/30/16 and 12/31/16, an
amount equal to Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed measurement period plus (a)
the following to the extent deducted in calculating such Net Income: (i)
Interest Expense, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense and (iv) other
non-recurring expenses reducing such Net Income which do not represent a cash
item in such period or any future period (in each case of or by the Borrower and
its Subsidiaries for such measurement period) minus (b) the following to the
extent included in calculating such Net Income: (i) Federal, state, local and
foreign income tax credits, (ii) all non-cash items increasing Net Income (in
each case of or by the Borrower and its Subsidiaries for such measurement
period), and (iii) the sum of all non-recurring reimbursement and termination
payments including (without limitation) all A-10 Contract Reimbursement
Payments, Contract Termination Payments and A-10 2015 REA Payments and plus (c)
the additional costs to complete 38 additional shipsets with respect to the
Boeing A-10 Wing Replacement Program in the approximate aggregate amount not to
exceed $15,300,000; and

 

(II)        at any date of determination other than as described in clause (I)
above, an amount equal to Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed measurement period (excluding
the proceeds of the PPP Loan or any conversion of same to income after
forgiveness), plus (a) the following to the extent deducted in calculating such
Net Income: (i) Interest Expense, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) other non-recurring expenses reducing such Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such measurement period) and (v) expenses
reducing such Net Income which do not represent a cash item in such period or
any future period relating to equity based compensation and minus (b) the
following to the extent included in calculating such Net Income: (i) Federal,
state, local and foreign income tax credits (ii) all non-cash items increasing
Net Income (in each case of or by the Borrower and its Subsidiaries for such
measurement period), and (iii) the sum of all non-recurring reimbursement and
termination payments including (without limitation) all A-10 Contract
Reimbursement Payments, Contract Termination Payments and A-10 2015 REA
Payments.

 



2

 

 

“Funded Debt”: means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments (excluding the
PPP Loan other than any portion thereof determined by the PPP Lender or the US
Small Business Administration to not be subject to forgiveness), (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property of services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guaranty Obligations with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation of
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venture, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

 

“Interest Payment Date”: (a) as to any Base Rate Revolving Loan, the first
Business Day of each April, July, October and January, (b) as to any Base Rate
Term Loan, the first Business Day of each month, (c) as to any Eurodollar Loan
having an Interest Period of three (3) months or less, the last day of such
Interest Period, (d) as to any Eurodollar Loan having an Interest Period longer
than three (3) months, (i) each day which is three (3) months after the first
day of such Interest Period and (ii) the last day of such Interest Period, and
(e) as to each Loan, the Maturity Date of such Loan.

 

“Law” or “Laws”: shall mean Legal Requirement or Legal Requirements, as the case
may be.

 



3

 

 

“LIBOR Rate”: with respect to any Eurodollar Loan for any Interest Period
applicable thereto, the greater of (i) the rate per annum (rounded upward, if
necessary, to the nearest 1/16 of one percent) equal to the composite London
Interbank Offered Rate which appears on the Reuters Screen LIBOR01 Page as of
11:00 a.m. London time on the day that is two (2) London Banking Days preceding
the first day of such Interest Period (or if not reported thereon, then as
determined by the Administrative Agent from another recognized source or
interbank quotation); and (ii) one-half of one percent (1/2%). In the event that
the Board of Governors of the Federal Reserve System shall impose a Reserve
Percentage with respect to LIBOR deposits of the Administrative Agent, then for
any period during which such Reserve Percentage shall apply, LIBOR shall be
equal to the amount determined above divided by an amount equal to one (1) minus
the Reserve Percentage. “Reserve Percentage” shall mean the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) which is imposed on member banks of the Federal Reserve System against
“Euro-currency Liabilities” as defined in Regulation D. If a Benchmark
Transition Event occurs, LIBOR shall be modified in accordance with Section
3.17.

 

“Net Income”: for any measuring period, the net income (or deficit) of the
Borrower and its Subsidiaries for such period (taken as a cumulative whole),
determined on a consolidated basis in accordance with GAAP; provided that any
non-cash extraordinary gains and losses in accordance with GAAP and the
conversion of PPP Loan proceeds to income after forgiveness shall be excluded in
determining Net Income.

 

“Revolving Credit Termination Date”: May 2, 2022.

 

“Term Loan Maturity Date”: May 2, 2022.

  

(b)      Section 1.1 of the Agreement (Defined Terms) is amended by adding the
following new definitions, each to read as follows:

 

“2020 Effective Date”: shall mean the “Effective Date” defined in the Sixth
Amendment and Waiver to Amended and Restated Credit Agreement among the Agent,
Lenders, Borrower and Guarantors.

 

“Administrative Questionnaire”: means an administrative questionnaire in
substantially the form reasonably approved by the Administrative Agent.

 

“Benchmark Transition Event”: shall have the meaning set forth in Section 3.17.

 



4

 

 

“CARES Act”: means the Coronavirus Aid, Relief and Economic Security Act (H.R.
748), as same may be amended from time to time.

 

“Lending Office”: means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

 

“Maturity Date”: means, as the case may be, the Revolving Credit Termination
Date and the Term Loan Maturity Date.

 

“PPP Loan”: means an unsecured “paycheck protection program” loan to Borrower in
the principal amount of up to $4,795,000.00 obtained under the CARES Act.

 

“Securitization Transaction”: means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

(c)         Section 2.5 of the Agreement (Term Commitment) is amended by
deleting same and substituting the following therefor:

 

“2.5       Term Commitment. Subject to the terms and conditions hereof, pursuant
to Section 2.6 below, each Term Lender severally (but not jointly) agrees to
make the Term Loan (defined below) to the Borrower on the 2020 Effective Date in
an amount not to exceed in the aggregate the amount of the Term Commitment of
each Term Lender. On the 2020 Effective Date, Borrower shall refinance the
outstanding principal balance of the prior term loan under this Agreement and
increase such principal amount by $6,000,000.00.”

 

(d)         Section 2.6 of the Agreement (Term Loan Borrowing) is amended by
deleting same and substituting the following therefor:

 

“2.6       Term Loan Borrowing. Subject to the terms and conditions hereof, upon
receipt by the Administrative Agent of the proceeds of the Term Loan, each Term
Lender severally agrees to make available to the Borrower (through the
Administrative Agent) on the 2020 Effective Date its Term Loan Percentage of
term loans in the aggregate principal amount as set forth on Schedule I (the
“Term Loan”). The Term Loan shall be evidenced by a Term Note of the Borrower
payable to each Term Lender. Each Term Note shall be dated the Closing Date and
shall mature on the applicable Term Loan Maturity Date at which time the entire
outstanding principal balance and all interest thereon shall be due and payable.
The Term Loan shall bear interest at a rate per annum equal to the applicable
Eurodollar Rate for the applicable Interest Period or the Base Rate or
combinations thereof provided that each Eurodollar Term Loan shall be in an
amount of $3,000,000.00 or a whole multiple of $500,000.00 in excess thereof
pursuant to notices delivered to Administrative Agent in the form of a Notice of
Transaction in accordance with Section 3.2. Interest shall be payable in arrears
on the Interest Payment Date in accordance with Section 3.1 hereof. The number
of Term Loans outstanding at any one time shall be limited pursuant to Section
3.3 hereof. Prepayments shall be subject to Section 3.4 hereof. Each Term Note
shall be entitled to the benefits and subject to the provisions of this
Agreement.”

 



5

 

 

(e)       Section 2.7 of the Agreement (Repayment of Term Loan) is amended by
deleting same and substituting the following therefor:

 

“2.7     Repayment of Term Loan. The principal balance of the Term Loan shall be
payable to the Administrative Agent for the account of each Term Lender (in
accordance with each Term Lender’s respective Term Loan Percentage) in
consecutive monthly installments of principal, in the principal amounts set
forth on the table below, such payments commencing on May 1, 2016 with each
succeeding installment being due on the first Business Day of each month
thereafter until May 1, 2022 with a final payment due on the applicable Term
Loan Maturity Date in an amount equal to the then outstanding principal balance
of the Term Loan. Notwithstanding the foregoing, upon Borrower’s receipt of a
Contract Termination Payment (if any), a A-10 2015 REA Payment or Net Offering
Proceeds, Borrower shall then either (1) prepay the Term Loan (which in the case
of Eurodollar Term Loans shall be on the last day of the current Interest
Period) in the principal amount equal to the applicable Designated Amount plus
all accrued and unpaid interest through the date of prepayment, or (2) at
Borrower’s request (subject to Agent’s approval), deposit into a bank account
held by and pledged (as additional collateral for the Loans and any related
interest rate swap obligations, if applicable) to the Agent on behalf of the
Term Lenders, on terms and documentation satisfactory to the Agent and its
counsel, an amount equal to the applicable Designated Amount. Each Term Lender
shall receive its Term Loan Percentage of each installment of principal paid
under the Term Loan.

 



First Business Day  Principal Amortization  Month and Year  Amount per Month 
May 2016 – April 2017  $41,667.67  May 2017 – April 2018  $125,000.00  May 2018
– August 2018  $166,666.67  September 2018 – June 2021  $175,000.00  July
2021-Maturity  $200,000.00”



 

(f)        Section 3.1(c) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(c)      If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such amount shall bear interest for each day after the due date
until such amount is paid in full at a rate per annum equal to (x) in the case
of principal, the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 3% per annum or (y) in the case of
any such overdue interest, fee or other amount, the rate described in paragraph
(b) of this Section plus 3% per annum. If any Event of Default described in
Sections 8.1(c) (with respect to Section 7.1 only), (f), (h) or (j) shall occur
and be continuing, and the Required Lenders shall give notice to the Borrower
that this sentence shall apply, then, until such Event of Default shall be cured
or waived or such notice shall be withdrawn, the outstanding principal amount of
all Loans shall bear interest at 3% per annum above the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 3.1 (other than the first sentence of this paragraph (c)).”

 



6

 

 

(g)        Section 3.1(i) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(i)        The Designated Account and the funds on deposit therein shall be
subject to the Collateral Agent's right of setoff, Collateral Agent's lien and
other rights for the benefit of the Lenders as the Collateral Agent has in and
to deposit accounts maintained therein. Nothing contained herein shall be deemed
to be a waiver of any rights or remedies the Collateral Agent may have against
the Borrower or any funds of the Borrower on deposit at the Collateral Agent. No
failure of the Collateral Agent to require, and no delay by the Collateral Agent
in requiring, the Borrower to comply with any requirement of this Agreement
shall constitute a waiver of compliance with any requirement of this Agreement.
No failure of the Collateral Agent to exercise, and no delay by the Collateral
Agent in exercising, any right or any remedy, whether under this Agreement, at
law or otherwise shall constitute a waiver of any such right or remedy. Any
waiver by the Collateral Agent of compliance with a requirement of this
Agreement, or of any right or any remedy, shall be effective only if in a
writing signed by the Collateral Agent, and shall be limited to the specific
instance for which such waiver was granted and shall not constitute a waiver of
such compliance, right or remedy in the future or of compliance with any other
requirement, or of any other right or remedy, whether under this Agreement or
otherwise.”

 

(h)         Section 3.3 of the Agreement (Minimum Amounts; Maximum Number of
Loans) is amended by deleting same and substituting the following therefor:

 

“3.3       Minimum Amounts; Maximum Number of Loans. All borrowings, conversions
and continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto: (a) for the Revolving Credit Loans (i) not
more than six (6) Interest Periods shall be outstanding at any time and (ii) the
aggregate principal amount of the Eurodollar Loans comprising each Interest
Period shall be equal to $1,000,000 or an integral multiple of $500,000 in
excess thereof; and (b) for the Term Loans (i) not more than four (4) Interest
Periods shall be outstanding at any time and (ii) the aggregate principal amount
of the Eurodollar Loans comprising each Interest Period shall be equal to
$500,000 or an integral multiple of $100,000 in excess thereof.”

 



7

 

 

(i)          Section 3.4(i) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(i)        If the Borrower consummates a public offering of its stock and (1)
raises $7,000,000 or more (such public offering being an “Offering”), and (2)
after giving effect to the receipt of the net proceeds (excluding reasonable
costs actually incurred in connection therewith) of such public offering (“Net
Offering Proceeds”), Borrower shall then promptly utilize an amount equal to 25%
of Borrower’s Net Offering Proceeds to pay down (or in the case of the Term
Loan, cash secure with Agent’s approval in accordance with Section 2.7)
$1,200,000.00 towards the balloon payment of the Term Loan, with the remaining
balance of such portion of the Net Offering Proceeds to pay down the outstanding
Revolving Credit Loans.”

 

(j)           Section 3.5(a) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(a)        The Borrower shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Revolving Credit Commitment
Percentage, a commitment fee equal to the Commitment Fee set forth in the
Applicable Margin definition times the actual daily amount by which the
Aggregate Revolving Credit Commitment exceeds the Aggregate Revolving Credit
Outstanding. The commitment fee shall accrue at all times during the relevant
period that the Revolving Credit Commitments are outstanding including at any
time during which one or more of the conditions in Section 5 (inclusive) is not
met, and shall be due and payable quarterly in arrears on the first Business Day
of each April, July, October and January, commencing with the first such date to
occur after the Closing Date and on the last day of the Revolving Credit
Commitment Period.”

 

(k)          Section 3.7 of the Agreement (Inability to Determine Interest Rate)
is amended by deleting same and substituting the following therefor:

 

“3.7        Inability to Determine Interest Rate. If prior to the first day of
any Interest Period, subject to Section 3.17 (Effect of Benchmark Transition
Event):

 

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)          the Administrative Agent has received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Eurodollar Loans during such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (i) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans in U.S. Dollars, (ii) any Loans
that were to have been converted on the first day of such Interest Period to or
continued as Eurodollar Loans shall be converted to or continued as Base Rate
Loans and (iii) any outstanding Eurodollar Loans shall be converted on the last
day of such Interest Period to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurodollar Loans.”

 



8

 

 

(l)           Section 3.9 of the Agreement (Illegality) is amended by deleting
same and substituting the following therefor:

 

“3.9        Illegality. Notwithstanding any other provision herein, subject to
Section 3.17 (Effect of Benchmark Transition Event), if the adoption of or any
change in any Legal Requirement or in the interpretation or application thereof
shall make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate
Loans to Eurodollar Loans shall forthwith be cancelled until such time as it
shall no longer be unlawful for such Lender to make or maintain the affected
Loans and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if any,
shall be converted automatically to Base Rate Loans on the respective last days
of the then current Interest Periods with respect to such Eurodollar Loans or
within such earlier period as may be required by law. If any such conversion of
a Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.11.”

 

(m)         Section 3.10(a) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(a)        In the event that any Benchmark Transition Event occurs or the
adoption of or any change in any Legal Requirement (or in the interpretation or
application thereof) or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority:”

 





9

 

 

(n)          The definition of “Change in Law” in Section 3.10(b) of the
Agreement is amended by deleting same and substituting the following therefor:

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
Benchmark Transition Event, or the adoption or taking effect of any new or
changed law, rule, regulation or treaty, or the issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives issued
in connection with that Act, and (y) all requests, rules guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor authority) or the United
States regulatory authorities, in each case pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.”

 

(o)          Section 3.13 of the Agreement (Use of Proceeds) is amended by
deleting same and substituting the following therefor:

 

“3.13       Use of Proceeds. The proceeds of the Loans shall be used to fund the
refinancing of existing revolving and term indebtedness payable to the Lenders,
pay fees, commissions and expenses in connection therewith, to fund Permitted
Acquisitions in accordance with the provisions hereof and for the general
working capital and general corporate purposes of the Borrower and its
Subsidiaries.”

 

(p)          Section 3.14(a) is amended by deleting same and substituting the
following therefor:

 

“(a) Each Lender agrees that if it makes any demand for payment under Section
3.10 or 3.12, or if any adoption or change of the type described in Section 3.9
shall occur with respect to it, it will use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, as determined in its sole
discretion) to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates if such
designation or assignment would reduce or obviate the need for the Borrower to
make payments under Section 3.10 or 3.12, or would eliminate or reduce the
effect of any adoption or change described in Section 3.9.”

 

(q)          A new section, Section 3.17, is hereby added to the Agreement as
follows:

 

“3.17      Effect of Benchmark Transition Event

 

(a)         Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace LIBOR Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR Rate with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

 



10

 

 

(b)         Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c)         Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section titled “Effect of Benchmark Transition
Event,” including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section titled “Effect of Benchmark
Transition Event.”

 

(d)         Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Loan of, conversion to or continuation
of Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Loan of or conversion to Base
Rate Loans.

 

(e)         Certain Defined Terms. As used in this Section titled “Effect of
Benchmark Transition Event”:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.



11

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, (i) the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR Rate with the applicable Unadjusted Benchmark Replacement
by the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR Rate:

(1)          in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of

(a) the date of the public statement or publication of information referenced
therein and (b) the date on which the administrator of LIBOR Rate permanently or
indefinitely ceases to provide LIBOR Rate; or

(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.



12

 



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR Rate:

 

(1)        a public statement or publication of information by or on behalf of
the administrator of LIBOR Rate announcing that such administrator has ceased or
will cease to provide LIBOR Rate, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR Rate; 

(2)        a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBOR Rate,
a resolution authority with jurisdiction over the administrator for LIBOR Rate
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR Rate, which states that the administrator of LIBOR Rate
has ceased or will cease to provide LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR Rate; or

(3)         a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR Rate announcing that LIBOR Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR Rate and
solely to the extent that LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR Rate for all purposes hereunder in accordance with the Section
titled “Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR Rate for all purposes hereunder
pursuant to the Section titled “Effect of Benchmark Transition Event.”



13

 

 

“Early Opt-in Election” means the occurrence of:

 

(1)         (i) (a) a determination by the Administrative Agent or (b) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section titled “Effect of Benchmark Transition Event,” are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace LIBOR Rate; or

 

(ii) (a) a determination by the Administrative Agent or (b) a notification by
the Required Lenders to the Administrative Agent (with copy to the Borrower)
that the existing interbank offered rate benchmark set forth in any
non-speculative interest rate swap contract related to the Loan Documents has
been amended pursuant to a final protocol published by, or other amendment
promulgated by, the International Swaps and Derivatives Association, Inc.
("ISDA") to facilitate the replacement of such interbank offered rate benchmark
or if any non-speculative interest rate swap contract related to the Loan
Documents is entered into after the Closing Date and is subject to ISDA
definitions amended after the Closing Date that reflect a replacement of the
interbank offered rate benchmark used in this Agreement on the Closing Date; and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

14

 



(f)   Conflicting Fallback Language: Notwithstanding anything contained herein
to the contrary, if the terms of this Section conflict with (or result in a
different Benchmark Replacement than pursuant to) the IBOR fallback terms
published by the International Swaps and Derivatives Associations, Inc. (“ISDA”)
as supplements to the 2006 ISDA definitions (“ISDA Supplements”), then the ISDA
Supplements (and the resulting Benchmark Replacement pursuant thereto) will
govern and control over said terms of this Section (as if the Borrower and the
Lender had adhered to the related protocol published by ISDA).”

 

(r)            Section 4.6 of the Agreement is amended by deleting same and
substituting the following therefor:

 

Section 4.6    No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Loan Parties,
threatened by or against any Loan Party or any of its Subsidiaries or against
any of its or their respective properties or revenues (a) with respect to any of
the Loan Documents and the other transactions contemplated hereby or thereby, or
(b) which could, if adversely determined, reasonably be expected to have a
Material Adverse Effect.

 

(s)           A new section, Section 5.3, is hereby added to the Agreement as
follows:

 

“5.3       Additional Conditions to Term Loan. Compliance with all conditions
precedent set forth in the Sixth Amendment and Waiver Amended and Restated
Credit Agreement among Agent, Lenders, Borrower and Guarantors.”

 

(t)          Section 6.1(a) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(a)       As soon as available, but in any event, within ninety (90) days after
the end of each fiscal year, or, if earlier, within fifteen (15) days after the
date (without extension) required to be filed with the SEC (except for the
fiscal year ended 12/31/19, which statements shall be delivered within five (5)
Business Days of the 2020 Effective Date) audited consolidated financial
statements of Borrower and its Subsidiaries as of the end of such year, fairly
presenting Borrower's and its Subsidiaries' financial position, which statements
shall consist of a balance sheet and related statements of income, retained
earnings, and cash flow covering the period of Borrower's immediately preceding
fiscal year, and which shall be prepared by Borrower in accordance with GAAP
consistently applied and audited by independent certified public accountants
(the “Auditors”) reasonably satisfactory to the Administrative Agent; such
statements shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit.
Administrative Agent and the Lenders hereby accept Cohn Reznick LLP, CPAs as the
Borrower’s Auditors. At the same time, Borrower shall deliver to each Lender a
covenant compliance certificate certifying that there are no defaults to the
Loan Documents in the form of Exhibit F attached hereto and made a part hereof
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of Borrower. All such
financial statements and other documents delivered to each Lender are to be
certified as accurate by a Financial Officer of Borrower.”

 



15

 

 

(u)         Section 6.1(b) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(b)         Within forty-five (45) days of each first, second and third fiscal
quarter of each fiscal year, or if earlier, within five (5) days after the date
(without extension) required to be filed with the SEC (except for the fiscal
quarters ended 3/31/20, 6/30/20 and 9/30/20, which quarterly statements shall be
delivered by September 30, 2020 (first quarter), November 15, 2020 (second
quarter) and December 31, 2020 (third quarter)) consolidated financial
statements of Borrower and its Subsidiaries as of the end of such period, fairly
presenting Borrower's and its Subsidiaries' financial position. At the same
time, the Borrower shall deliver to the each Lender a covenant compliance
certificate certifying that there are no defaults to the Loan Documents in the
form of Exhibit F attached hereto and made a part hereof and otherwise in form
and substance reasonably satisfactory to the Administrative Agent, executed by a
Financial Officer of Borrower. All such reports shall be in such detail as the
Administrative Agent shall request and shall be prepared in accordance with GAAP
consistently applied and shall be signed and certified to be correct by the
Financial Officer of Borrower.”

 

(v)           Section 7.1(a) of the Agreement (Minimum Debt Service Coverage
Ratio) is amended by deleting same and substituting the following therefor:

 

“(a)         Minimum Debt Service Coverage Ratio. Permit the Debt Service
Coverage Ratio of the Borrower at the end of each fiscal quarter for the DSCR
Period (defined below) then ended to be less than the corresponding ratio set
forth below. “Debt Service Coverage Ratio” shall mean (i) the sum of EBITDA plus
amortization of stock compensation expense, minus Restricted Payments minus
unfinanced Capital Expenditures, divided by (ii) the sum of scheduled principal
and Financing Lease payments plus Interest Expense; in each case as determined
in accordance with GAAP consistently applied. “DSCR Period” shall mean (y) for
the fiscal periods ended 9/30/20 and 12/31/20, the fiscal quarter then ended;
and (z) for all other fiscal periods, the trailing four quarter period then
ended.

 



Quarter End   Minimum DSCR Closing-12/31/17   1.5 to 1.0 3/31/18-6/30/20   N/A
9/30/20-12/31/20   1.5 to 1.0 3/31/21 and thereafter   1.25 to 1.0”



 



16

 

 



(w)         Section 7.1(b) of the Agreement (Maximum Leverage Ratio) is amended
by deleting same and substituting the following therefor:

 

“(b)          Maximum Leverage Ratio. Permit the Leverage Ratio of the Borrower
at the end of each fiscal quarter for the trailing four quarter period then
ended to be more than the corresponding ratio set forth below (subject to
adjustment pursuant to Section 3.4(i)); “Leverage Ratio” shall mean Funded Debt,
divided by EBITDA:

 



Fiscal Quarter End   Leverage Ratio   Post Offering Leverage Ratio 6/30/16 and
9/30/16   3.5 to 1.0   N/A 12/31/16 thru 12/31/17   3.0 to 1.0   N/A
3/31/18-12/31/20   N/A   N/A 3/31/21 and thereafter   4.0 to 1.0   4.0 to 1.0”





  

(x)           Section 7.1(c) of the Agreement (Minimum Net Income) is amended by
deleting same and substituting the following therefor:

 

“(c)         Minimum Net Income. Permit, as of the end of each fiscal quarter
commencing 9/30/20, the amount of the Borrower’s net income after taxes to be
less than $1.”

 

(y)           Section 7.1(d) of the Agreement (Minimum EBITDA) is amended by
deleting same and substituting the following therefor:

 

“(d)         Minimum EBITDA. Permit the sum of Borrower’s EBITDA minus any A10
2015 REA Payment received at the end of each fiscal quarter for the fiscal
quarter then-ended to be less than the following:

 



Fiscal Quarter End  Amount:  6/30/16  $2,100,000  9/30/16  $2,400,000  12/31/16 
$2,600,000  3/31/17  $2,400,000  6/30/17  $1,800,000  9/30/17  $2,000,000 
12/31/17  $2,300,000  3/31/18 – 6/30/20   N/A  9/30/20 and thereafter 
 $1,000,000”





 

(z)            A new section, Section 7.1(e) is added to Section 7.1 of the
Agreement as follows:

 



17

 

 

“(e)          Minimum Liquidity. Maintain at all times a minimum amount of
$3,000,000 in either unrestricted, unencumbered cash (to be maintained in an
account with Collateral Agent) and/or Revolving Credit availability (or any
combination thereof).”

 

(aa)          A new section, Section 7.2(h), is added to Section 7.2 of the
Agreement as follows:

“(h) Indebtedness of the Borrower or any Subsidiary under any PPP Loan, provided
that (i) Borrower or Subsidiary shall comply with and observe all of the terms,
conditions and provisions of such PPP Loan; (ii) the proceeds of the PPP Loan
shall be used only for the purposes permitted under Section 1102 of the CARES
Act; and (iii) Borrower or Subsidiary shall comply with Section 1106 of the
CARES Act to obtain loan forgiveness to the extent provided thereunder.”

 

(bb)         Section 8.1(c) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(c)          The Borrower or any other Loan Party shall default in the
observance or performance of any covenant contained in Article VII, Section 6.1,
Section 6.2 or Section 6.7(a) (to the extent relating to notice of an Event of
Default) hereof or in any negative covenant contained in any Security Document
to which it is a party.”

 

(cc)           Section 9.10 of the Agreement is amended by deleting same and
substituting the following therefor:

 

“9.10        Secured Cash Management Agreements and Secured Swap Contracts.
Except as otherwise expressly set forth herein, no Cash Management Bank or Swap
Provider that obtains the benefit of the provisions of Sections 8.3 or 9.7, or
any Collateral by virtue of the provisions hereof or any Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or any Security Document) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Swap
Contracts except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Swap Provider, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Obligations arising under Secured Cash
Management Agreements and Secured Swap Contracts in the case of a Termination
Date.”

 



18

 

 

(dd)       Section 10.1(b) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(b)       If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” or the consent of the Required Lenders, and the consent of necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section
10.6(b)(i)(A), and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 3.6, 3.7, 3.8 and
3.9.”

 

(ee)       Section 10.2 of the Agreement (Notices) is amended and by deleting
same and substituting the following therefor:

 

10.2       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrower and the Administrative Agent, and as set forth in
Schedule I in the case of the other parties hereto, or to such other address as
may be hereafter notified in writing by the respective parties hereto:

 



The Borrower: CPI Aerostructures, Inc.   91 Heartland Boulevard   Edgewood, New
York 11717   Attn: Chief Financial Officer





 



19

 

 



with a copy to: Graubard Miller   405 Lexington Avenue   New York, New York
10174   Attn:    David A. Miller, Esq. The Administrative Agent and   the
Collateral Agent and the   Swap Provider: BankUnited, N.A.   445 Broadhollow
Road   Melville, New York 11747   Attn:    Ms. Christine Gerula   Senior Vice
President     with a copy to: Certilman Balin Adler & Hyman LLP   90 Merrick
Avenue   East Meadow, New York 11554   Attn: Kenneth A. Hoffmann, Esq.



 

provided that any notice, request or demand to or upon any Agent or the Lenders
pursuant to Section 2.2, 2.4, 2.6, 2.8 or 3.2 shall not be effective until
received.

 

(ff)          Section 10.7(a) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(a)         If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans owing to it by the Borrower, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in clause (g) of Section 8.1 or otherwise, except for payments
pursuant to the operation of Sections 3.14(b) or 10.6), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans owing to it by the Borrower or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan owing to
it by the Borrower or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.”

 

(gg)            Schedule I of the Agreement is hereby amended by deleting same
and substituting the attached Schedule I therefor.

 

(hh)            Schedule 4.6 of the Agreement is hereby amended by deleting same
and substituting the attached Schedule 4.6 therefor.

 

20

 



(ii)            Schedule 4.18 of the Agreement is hereby amended by deleting
same and substituting the attached Schedule 4.18 therefor.

 

(jj)            Schedule 7.2 of the Agreement is hereby amended by deleting same
and substituting the attached Schedule 7.2 therefor.

 

(kk)          Schedule 7.3 of the Agreement is hereby amended by deleting same
and substituting the attached Schedule 7.3 therefor.

 

(ll)            Exhibit A-1 is hereby amended by deleting same and substituting
the attached Exhibit A-1 therefor.

 

(mm)        Exhibit A-2 is hereby amended by deleting same and substituting the
attached Exhibit A-2 therefor.

 

(nn)         Except as amended herein, all other provisions of the Agreement and
the Loan Documents shall remain in full force and effect and are hereby ratified
and confirmed.

 

3.             Each Lender and the Borrower agree that as of August 17, 2020 and
prior to the Effective Date (defined below), the aggregate outstanding principal
amount of: (a) the Revolving Credit Loans as evidenced by Revolving Credit Notes
is $26,738,684.58, and (b) the Term Loan as evidenced by the corresponding Term
Notes is $1,933,333.32.

 

4.             The Borrower hereby represents and warrants to each Lender after
giving effect to this Amendment that:

 

(a)           Each and every of the representations and warranties set forth in
the Agreement is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety; provided, however, that (i) the
September 30, 2015 date in Section 4.1 shall be deemed to be December 31, 2019,
(ii) the September 30, 2015 date in Section 4.2 shall be June 30, 2020 and (iii)
with respect to the representation in Section 4.2, the Restatement is an event
which has or which has had or would reasonably be expected to have a Material
Adverse Effect.

 

(b)           No Default or Event of Default and no event or condition which,
with the giving of notice or lapse of time or both, would constitute such a
Default or Event of Default, now exists or would exist after giving effect
hereto.

 

(c)           There are no defenses or offsets to the Borrower’s obligations
under the Agreement, the Notes or the Loan Documents or any of the other
agreements in favor of the Lender referred to in the Agreement.

 

(d)           The WHEREAS clauses set forth hereinabove are true and correct.

 



21

 

 

5.             Non-compliance by the Borrower with the following covenant(s),
for the following fiscal period(s) ended on the date(s) set forth below, is
hereby waived by the Agent and each Lender, solely to the extent and subject to
the facts and terms and for the period(s) set forth below:

 

(a)       Section 6.1(a) of the Credit Agreement: Borrower’s late submission of
its annual financial statement and non-compliance with this Section is waived to
the extent that Borrower timely complies with Section 6.1(a) as amended herein.

 

(b)       Section 6.1(b) of the Credit Agreement: Borrower’s late submission of
its quarterly financial statements and non-compliance with this Section is
waived to the extent that Borrower timely complies with Section 6.1(b) as
amended herein.

 

(c)       Sections 6.1(a) and 6.1(b) of the Credit Agreement: The late and
inaccurate quarterly and annual financial statements for 2018 and 2019 required
to be delivered under Sections 6.1(a) and 6.1(b) which are subject to the
Restatement are waived, provided the Agent receives such statements upon
Restatement by the dates set forth in Section 6.1(a) and 6.1(b) (each as amended
herein) respectively.

 

(d)       Section 7.1(a) of the Credit Agreement Minimum Debt Service Coverage
Ratio: Borrower’s non-compliance with this Section is waived for each fiscal
quarter ended during the period from 3/31/18-12/31/19.

 

(e)       Section 7.1(b) of the Credit Agreement Maximum Leverage Ratio:
Borrower’s non-compliance with this Section is waived for each quarter ended
during the period from 3/31/18-12/31/19.

 

(f)        Section 7.1(c) of the Credit Agreement Minimum Net Income: Borrower’s
non-compliance with this Section is waived for each quarter ended during the
period from 3/31/18-12/31/19.

 

(g)       Section 7.1(d) of the Credit Agreement Minimum EBITDA: Borrower’s
non-compliance with this Section is waived for each fiscal quarter ended during
the period from 3/31/18-12/31/19.

 

(h)       Section 7.2 of the Credit Agreement Limitation on Indebtedness:
Borrower’s incurrence of the PPP Loan is hereby consented to and Borrower’s
non-compliance with this Section in respect of the incurrence of the PPP Loan is
hereby waived provided Borrower complies with Section 7.2 as amended herein.

 

6.             It is expressly understood and agreed that the financial
covenants set forth in Section 7.1 (inclusive) are not being tested by the
Administrative Agent and the Lenders for the fiscal periods ended 3/31/20 and
6/30/20.

 

7.             It is expressly understood and agreed that all collateral
security for the Loans and other extensions of credit set forth in the Agreement
prior to the amendment provided for herein is and shall continue to be
collateral security for the Loans, obligations and other extensions of credit
provided in the Agreement (as herein amended) and the Loan Documents. Without
limiting the generality of the foregoing, the Borrower hereby absolutely and
unconditionally confirms that each Loan Document, document and instrument
executed by the Borrower pursuant to the Agreement continues in full force and
effect, is ratified and confirmed and is and shall continue to be applicable to
the Agreement (as herein amended).

 



22

 

 

8.             The amendments and waivers set forth herein are limited precisely
as written, based on the facts specified, for the periods stated and shall not
be deemed to (a) be a consent to or a waiver of, or future waiver of any further
violation or non-compliance with any of the indicated covenants or any other
term or condition of the Agreement, the Loan Documents or any of the documents
referred to therein, or (b) prejudice any right or rights which the Lender may
now have or may have in the future under or in connection with the Agreement,
the Loan Documents or any documents referred to therein. Whenever the Agreement
is referred to in the Amendment, the Loan Documents or any of the instruments,
agreements or other documents or papers executed and delivered in connection
therewith, it shall be deemed to mean the Agreement as modified by this
Amendment.

 

9.             The Borrower agrees to pay on demand, and the Agent may charge
any deposit or loan account(s) of the Borrower, all expenses (including
reasonable attorney’s fees) incurred by the Lender in connection with the
negotiation and preparation of the Agreement as amended hereby.

 

10.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof (the
“Effective Date”):

 

(a)          Loan Documents. The Administrative Agent shall have received four
(4) original counterparts of this Amendment (inclusive of all exhibits, and
attachments), executed and delivered by a duly authorized officer of the
Borrower and the Guarantors, with a counterpart or a conformed copy for each
Lender, together with an executed original of the Amended and Restated Term Note
and the Amended and Restated Revolving Credit Note in favor of each Lender.

 

(b)          Loan Conversion. As of the Effective Date, Borrower shall have (i)
converted $6,000,000 of outstanding indebtedness under the Revolving Credit
Commitment to be added to the existing Term Commitment, (ii) permanently reduced
the Aggregate Revolving Credit Maximum Amount by such $6,000,000 amount and
(iii) consolidated such $6,000,000 amount with the outstanding principal amount
under the existing Term Notes to form new, consolidated, restated, and increased
Term Notes for such amount without novation, such increase to be allocated
between the Lenders in proportion to their respective Term Commitments. The
Administrative Agent and the Lenders waive the requirement under Section 2.4 of
the Credit Agreement of prior notice of such reduction.

 

(c)          Effective Date Certificate. The Administrative Agent shall have
received, with a copy for each Lender, a certificate of each of the Borrower and
the other Loan Parties, dated the Effective Date, substantially in the form of
Exhibit E to the Agreement, with appropriate insertions and attachments
satisfactory in form and substance to the Administrative Agent, executed by the
President (or other authorized officer) of the Borrower or the relevant Loan
Party, as applicable.

 



23

 

 

(d)          Corporate Proceedings of the Borrower and the Guarantors. The
Administrative Agent shall have received, with a counterpart for each Lender, a
copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower and the
Guarantors authorizing the execution, delivery and performance of this
Amendment, certified by the Secretary or an Assistant Secretary as of the
Effective Date, which certificate shall be in form and substance satisfactory to
the Administrative Agent and shall state that the resolutions thereby certified
have not been amended, modified, revoked or rescinded.

 

(e)          Officers’ Certificate of the Borrower. The Administrative Agent
shall have received, with a counterpart for each Lender, a certificate of the
Borrower dated as of the Effective Date, as to the incumbency and signature of
the officers of the Borrower executing any Loan Document satisfactory in form
and substance to the Administrative Agent, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the Borrower.

 

(f)           Officers’ Certificate of Guarantors. The Administrative Agent
shall have received, with a counterpart for each Lender, a certificate of each
Guarantor, dated the Effective Date, as to the incumbency and signature of the
officers of such Guarantor, satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of each such Guarantor.

 

(g)          Fees. The Lenders shall have received the amendment fee due to
Lenders (pro rata) in the aggregate amount of $80,000.00 together with all
invoiced fees, costs, expenses and compensation required to be paid on the
Effective Date (including any fees payable under this Amendment, any fee letter
with the Lenders, any fee letter with the Agent and the reasonable fees,
disbursements and other charges of legal counsel to the Arranger, the Agent and
the Lenders and expenses of appraisers, consultants and other advisors to the
Arranger, the Agent and the Lenders and who have been approved by the Borrower).

 

(h)          Legal Opinion. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of Graubard Miller,
counsel to the Borrower and the other Loan Parties, substantially in the form of
Exhibit E to the Agreement and otherwise acceptable to Administrative Agent.

 

(i)           Actions to Perfect Liens. The Administrative Agent shall have
received evidence in form and substance satisfactory to it that all filings,
recordings, registrations and other actions, including, without limitation, the
filing of duly executed financing statements on form UCC-1 or UCC-3 as necessary
or, in the opinion of the Administrative Agent, desirable to perfect or continue
the Liens created by the Security Documents shall have been completed or shall
continue to be in full force and effect.

 

(j)           Lien Searches. The Administrative Agent shall have received the
results of a recent search by a Person satisfactory to the Administrative Agent
of the Uniform Commercial Code filings which may have been filed with respect to
personal property of each Loan Party and each patent, trademark or copyright
recorded with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and such search shall reveal no material liens
on any of the assets of such Loan Party except for liens created by the Security
Documents or Liens permitted by the Loan Documents.

 



24

 

 

(k)          Consents, Licenses and Approvals. All governmental and material
third party approvals necessary in connection with the execution, delivery and
performance of the Loan Documents shall have been obtained and be in full force
and effect or shall continue to be in full force and effect.

(l)           Litigation. Except as set forth on Schedule 4.6 of the Agreement
as amended hereby, there shall be no litigation or administrative proceeding or
proposed or pending regulatory changes in law or regulations applicable to the
Borrower or its Subsidiaries, which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the ability of the parties to consummate the execution, delivery and performance
of the Loan Documents and the Borrowings hereunder.

 

(m)         Indebtedness. As of the Effective Date, the Borrower and its
Subsidiaries shall not have outstanding Indebtedness for borrowed money or
preferred stock other than (i) Indebtedness under the Loan Documents, (ii)
Indebtedness permitted under the Agreement, and (iii) Indebtedness as set forth
on Schedule 7.2.

 

(n)          Proforma Financial Statement. Prior to the Effective Date, the
Administrative Agent shall have received a proforma draft of the financial
information required under Section 6.1(a) of the Agreement for the fiscal year
ended 12/31/19, which shall be identical to the statement filed with the SEC
promptly after the date of this Amendment, and which shall be satisfactory in
all respects to the Administrative Agent.

 

(o)          Documentation. The Lenders have received such other legal opinions,
corporate documents and other instruments and/or certificates as they may
reasonably request.

 

(p)          Material Adverse Effect. Since June 30, 2020, there has been no
development or event which has had or would reasonably be expected to have a
Material Adverse Effect, except for the Restatements.

 

(q)          Execution by Lenders. The Amendment shall have been executed and
delivered by each Lender hereunder.

 

11.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 10 above) on the date of execution by the Agent and the
Lenders, retroactive to such date.

 

12.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

25

 

SIGNATURE PAGE

Sixth Amendment and Waiver to Amended and Restated Credit Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 



  CPI AEROSTRUCTURES, INC.,     as Borrower             By:  /s/ Douglas
McCrosson     Name: Douglas McCrosson     Title: Chief Executive Officer        
    BANKUNITED, N.A.,     as Arranger, Agent, and a Lender             By:  /s/
Christine Gerula     Name: Christine Gerula     Title: Senior Vice President    
        BANKUNITED, N.A.,     as Administrative Agent and Collateral Agent      
      By:  /s/ Christine Gerula     Name: Christine Gerula     Title: Senior
Vice President             BNB BANK,     as a Lender             By:  /s/ JoAnn
Bello     Name: JoAnn Bello     Title: Senior Vice President  

 



26

 

Each of the Guarantors indicated below hereby consent to this Amendment and
acknowledge its continuing liability under its respective Guaranty with respect
to the Agreement, as amended hereby, including (without limitation) the Loan
Documents executed in connection with the Obligations, and all other documents,
instruments and agreements executed pursuant thereto or in connection therewith,
without offset, defense of counterclaim) any such offset, defense or
counterclaim as may exist being hereby irrevocably waived by each Guarantor.

 



  GUARANTORS:     WELDING METALLURGY, INC.             By:  /s/ Douglas
McCrosson     Name: Douglas McCrosson     Title: Chief Executive Officer        
    COMPAC DEVELOPMENT     CORPORATION             By:  /s/ Douglas McCrosson  
  Name: Douglas McCrosson     Title: Chief Executive Officer  

 



27

 

SCHEDULE I

 

Commitments

 



Lender  Revolving Credit Commitment (%)   Term Commitment (%)              1.
BankUnited, N.A.  $15,000,000   $4,958,333.32    14817 Oak Lane   (62.5%) 
 (62.5%)   Miami Lakes, FL 33016                         2. BNB Bank 
$9,000,000   $2,975,000.00    898 Veterans Memorial Highway   (37.5%)   (37.5%)
  Hauppauge, New York 11788                           Total:  $24,000,000  
$7,933,333.32 

 

28

 

 

EXHIBIT A-1

[Form of Term Note]

 

AMENDED AND RESTATED TERM NOTE

 

$_______________ _____________, 2020

 

FOR VALUE RECEIVED, on the applicable Term Loan Maturity Date (as defined in the
Agreement), CPI AEROSTRUCTURES, INC., a New York corporation, having its
principal place of business at 91 Heartland Boulevard, Edgewood, New York 11717
(“Borrower”), promises to pay to the order of _______________ or its registered
assigns (“Bank”), at its offices located at _____________________, the aggregate
unpaid principal amount of the Term Loan made by the Bank to the Borrower
pursuant to Section 2.6 of the Agreement (as hereafter defined), payable in
consecutive monthly principal installments, each in the amount set forth in
Section 2.7 of the Agreement, such installments to be due and payable as set
forth in Section 2.7 of the Agreement. The Borrower further promises to pay
interest at said office in like money on the unpaid principal balance of this
Note from time to time outstanding at the annual rate described in Section 2.6
of the Agreement. Interest shall be payable as provided in the Agreement. After
the stated or accelerated maturity hereof, this Term Note shall bear interest at
a rate as set forth in the Agreement, payable on demand, but in no event in
excess of the maximum rate of interest permitted under any applicable law.

 

The Borrower shall make payment to the Bank at the Bank’s address above or such
other place as Bank may from time to time specify in writing in lawful currency
of the United States of America in immediately available funds, not later than
12:00 noon, New York City time on the date when due, without counterclaim or
setoff and free and clear of, and without any deduction or withholding for, any
taxes or other payments. The Borrower authorizes the Bank to charge its deposit
account maintained at the Bank for any payment due under this Term Note on the
due date thereof. Except as provided in the definition of “Interest Period” in
the Agreement, if any payment on this Term Note becomes due and payable on a day
which is not a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable during such
extension.

 

This Term Note is one of the Term Notes referred to in that certain Amended and
Restated Credit Agreement, dated as of March 24, 2016, among the Borrower, the
Lenders from time to time parties thereto and the Agent, as Administrative Agent
and Collateral Agent (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), is entitled to the
benefits thereof, and is subject to prepayment and its maturity is subject to
acceleration upon the terms contained in said Agreement. This Term Note is
secured by the collateral described in the Agreement. All capitalized terms used
in this Term Note and not defined herein shall have the meanings given them in
the Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Term Note may be declared
to be immediately due and payable as provided in the Agreement.

 



29

 

 

If any action or proceeding be commenced to collect this Term Note or enforce
any of its provisions, Borrower further agrees to pay all costs and expenses of
such action or proceeding and attorneys' fees and expenses and further expressly
waives any and every right to interpose any counterclaim in any such action or
proceeding. Borrower hereby submits to the general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof, and agrees
with Bank that personal jurisdiction over Borrower shall rest with courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof for purposes of any
action on or related to this Term Note, the liabilities, or the enforcement of
either or all of the same. Borrower hereby waives personal service by manual
delivery and agrees that service of process may be made by post-paid certified
mail directed to the Borrower at the Borrower's address set forth above or at
such other address as may be designated in writing by the Borrower to Bank in
accordance with Section 10.2 of the Agreement, and that upon mailing of such
process such service be effective with the same effect as though personally
served. Borrower hereby expressly waives any and every right to a trial by jury
in any action on or related to this Term Note, the liabilities or the
enforcement of either or all of the same.

 

This Term Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

 

Borrower and all endorsers and guarantors hereof waive presentment and demand
for payment, notice of non-payment, protest, and notice of protest. This Term
Note shall be construed in accordance with and governed by the laws of the State
of New York.

 

[NO FURTHER TEXT ON THIS PAGE]

 

30

 

 

This Term Note (together with the other Term Notes) is being executed and
delivered as an amendment and increase to and restatement of the outstanding
indebtedness evidenced by those certain prior term notes by Borrower and payable
to the Lenders (the “Existing Term Notes”). No Term Note shall constitute a
cancellation or novation with respect to the indebtedness evidenced by any
Existing Term Note. Such indebtedness (as heretofore evidenced by the Existing
Term Notes and as hereafter evidenced by the Term Notes) shall continue without
interruption in the lien or priority thereof. Subject to the foregoing
provisions, the Term Notes amend, restate and supersede the Existing Term Notes
in their entirety.

 



  CPI AEROSTRUCTURES, INC.         By:     Name:   Title:    



31

 

EXHIBIT A-2

[Form of Revolving Credit Note]

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$_______________ _____________, 2020

 

CPI AEROSTRUCTURES, INC., a New York corporation (the “Borrower”), for value
received, hereby promises to pay to the order of ____________________ or its
registered assigns (the “Bank”) at the office of the Bank located at
______________ on the Revolving Credit Termination Date as such term is defined
in the Amended and Restated Credit Agreement dated as of March 24, 2016, among
the Borrower, the Lenders from time to time parties thereto and the Agent, as
Administrative Agent and Collateral Agent (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; terms defined in the Agreement shall have their defined meanings
when used in this Note), in lawful money of the United States of America and in
immediately available funds the principal amount of
_______________________________________________AND __/100 ($______________)
DOLLARS or, if less than such principal amount, the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Bank to the Borrower pursuant
to Section 2.1 of the Agreement. The Borrower further promises to pay interest
at said office in like money on the unpaid principal balance of this Note from
time to time outstanding at an annual rate as selected by the Borrower pursuant
to the terms of Section 2.1 of the Agreement. Interest shall be computed on the
basis of a 360-day year for actual days elapsed and shall be payable as provided
in the Agreement. All Loans made by the Bank pursuant to Section 2.1 of the
Agreement and payments of the principal thereon may be endorsed by the holder of
this Note on the schedule annexed hereto, to which the holder may add additional
pages. The aggregate net unpaid amount of Revolving Credit Loans set forth in
such schedule shall be presumed to be the principal balance hereof. After the
stated or any accelerated maturity hereof, this Note shall bear interest at a
rate as set forth in the Agreement, payable on demand, but in no event in excess
of the maximum rate of interest permitted under applicable law.

 

This Note is one of the Revolving Credit Notes referred to in the Agreement, is
entitled to the benefits thereof, is secured by the Collateral and may be
prepaid, and is required to be prepaid, in whole or in part as provided in the
Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.

 

This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 



32

 

 

This Revolving Credit Note (together with the other Revolving Credit Notes) is
being executed and delivered as an amendment and reduction to and restatement of
the outstanding indebtedness evidenced by those certain prior revolving credit
notes by Borrower and payable to the Lenders (the “Existing RC Notes”). No
Revolving Credit Note shall constitute a cancellation or novation with respect
to the indebtedness evidenced by any Existing RC Note. Such indebtedness (as
heretofore evidenced by the Existing RC Notes and as hereafter evidenced by the
Revolving Credit Notes) shall continue without interruption in the lien or
priority thereof. Subject to the foregoing provisions, the Revolving Credit
Notes amend, restate and supersede the Existing RC Notes in their entirety.

 



  CPI AEROSTRUCTURES, INC.         By:     Name:   Title:

 



33

